EXHIBIT US Auto Parts Acquires Automotive Diagnosis and Repair Website Carson, CA October 28, 2008 – US Auto Parts (Nasdaq: PRTS), a leading online provider of aftermarket auto parts and accessories, today announced that it has taken another step in providing drivers with premier car service and repair advice by acquiringthe assets of AutoMD.comTM, a provider of online auto diagnosis and repair technology.This unique technology helps customers understand what is ailing their vehicle and guides them in determining the right option to mend it. “Consumers are hungry for an advocate who will ensure they don’t over pay to maintain and restore the health of their vehicle.The acquisition of AutoMDTM positions US Auto Parts to be that consumer advocate,” said Shane Evangelist, CEO of US Auto Parts. “Through AutoMDTM, we will arm customers with information about how to best service and repair their vehicle. Once informed, consumers may elect to either perform the service themselves or go to a service center.If the consumer decides to perform the service themselves, we believe U.S. Auto Parts is uniquely positioned to offer the broadest range of reliable and inexpensive parts for those repairs." Over the next year, US Auto Parts will enhance the existing site and build out the technology required to ensure vehicle owners have an advocate.Once fully developed, the website will enable a vehicle owner to input information about the symptoms of a car’s ailment, and ultimately arrive at a diagnosis and prescription for repair.Consumers will be provided with counsel on services, parts, cost, and how-to guides aimed at building consumer confidence in their knowledge and ability to perform the service themselves.The vehicle owner will also be presented with local repair shop options for service if they deem it is best to have a professional perform the service. Founded on a philosophy of creating a user-friendly educational site for car owners and enthusiasts alike, AutoMDTM offers free online tools that empower people to educate themselves about their vehicles, helping to save time, money and frustrations on repairs and maintenance.The inspiration for AutoMDTM came from founders Erwin and Eugene Reyes’ mother, who was the victim of an unscrupulous repair shop. The shop turned a simple oil change into thousands of dollars of needless parts and repairs.“At AutoMDTM, we are committed to providing drivers like our mother with friendly, easy automotive repair and maintenance suggestions to ensure they are treated fairly,” said the Reyes brothers. About U.S. Auto Parts Network, Inc. Established in 1995, U.S. Auto Parts is a leading online provider of automotive aftermarket parts, including body parts, engine parts, performance parts and accessories.
